Citation Nr: 1438884	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as residuals of frostbite.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

A hearing was held on December 20, 2014, in Albuquerque, New Mexico, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that in his November 2010 claim, the Veteran claimed entitlement to service connection for residuals of frost bite on both feet.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  The Veteran has described symptoms of numbness in his feet, and a private treatment record includes an assessment of peripheral neuropathy.  In light of this, the Board has recharacterized the issue on appeal to provide for the most favorable review of the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To procure outstanding service personnel records and relevant private treatment records; provide the Veteran with a VA examination; send the Veteran corrective notice; and to clarify whether the Veteran wishes to withdraw the issue of entitlement to a compensable rating for service-connected bilateral hearing loss. 

The Veteran contends that he suffers from a bilateral foot disability as a result of frostbite from his period of active service.  Specifically, he asserts that in January 1955, he stood on deck of a troop transport in Incheon, Korea for more than 4 hours in -35 degree temperature.  The Board notes that the Veteran's service personnel records would be useful in determining the Veteran's location during the claimed events, are not of record, and should be sought on remand.  See 38 C.F.R. § 3.159(c)(2) (2014).

Although the Veteran asserts that his bilateral foot disability is a result of frostbite/cold injury in service, the Board notes that the Veteran is service-connected for hypertension, and has been previously assessed with peripheral neuropathy.  As the Board must consider all theories of recovery with regard to the claim for entitlement to service connection, the Veteran should be provided with notice of how service connection may be warranted on a secondary basis.

During the Board hearing, the Veteran testified that he has had private treatment for his feet from a Dr. G. and also had an initial evaluation with a foot doctor, Dr. D.  These treatment records are not in the claims file.  It appears that the RO previously requested additional information from the Veteran regarding treatment by Dr. G. which went unanswered.  However, as these records are relevant to the Veteran's claim, and the claim is being remanded for other development, the AOJ should request authorization from the Veteran and seek to acquire these private treatment records.  See 3.159(c)(1).

Additionally, the Veteran has not yet been provided with a VA examination with regard to his claim for entitlement to service connection for a bilateral foot disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran submitted a June 2011 private treatment record from Dr. G. which records the Veteran's complaint of numbness below the knee, and provides an assessment of peripheral neuropathy.  The Veteran also testified at the Board hearing regarding an event in service where he was subject to very cold temperatures over a number of hours and experienced foot numbness.  While the Veteran is not competent to provide a diagnosis of frostbite in service, the Veteran is competent to report on events and symptoms he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Finally, the Veteran testified at the hearing that when he told one physician that his foot symptoms resulted from frostbite in service, the doctor stated "yeah, I can see that."  The Board notes that the Veteran is competent to relate what was told to him by a physician.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis). 

The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In light of the aforementioned evidence, the Veteran should be afforded a VA examination in order to determine the nature and etiology of his bilateral foot disability.  38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that, in the prehearing conference in June 2014, the VLJ discussed with the Veteran and his representative that the Veteran had not included the claim for a compensable rating for service-connected bilateral hearing loss on his notice of disagreement but that the RO nevertheless included it in the statement of the case (SOC), and the Veteran then checked the box on his VA Form 9 substantive appeal that he wanted to appeal all the issues included in the SOC.  The Veteran and his representative clarified that the Veteran wished to withdraw that issue from the appeal, and consequently the VLJ did not take testimony on it at the hearing.  However, the VLJ neglected to mention the withdrawal "on the record", and the Veteran and his representative did not withdraw the issue in writing.  38 C.F.R. § 20.204(b) ("Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing." (Emphasis added)).  Therefore, the Board must seek clarification of this matter on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With regard to the claim for entitlement to a compensable rating for bilateral hearing loss, clarify with the Veteran and his representative whether the Veteran wishes to withdraw this issue from the appeal as they indicated he did at the pre-hearing conference with the VLJ in June 2014.  If so, explain that the VLJ neglected to mention the withdrawal "on the record" at the hearing, and therefore, the Veteran must withdraw the issue "in writing" as required by VA regulations, and ask him to submit a written statement of withdrawal to the RO.  38 C.F.R. § 20.204(b).

If the Veteran does not wish to withdraw the issue, ask him if he wants a hearing before the Board on the issue.  If he does, schedule him for a Board hearing and provide him and his representative with notice as to the time and place to report for the hearing.

If the Veteran does not want a hearing but wants to keep the issue on appeal, conduct any further development on this issue deemed appropriate before readjudicating it.

2.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and any other appropriate sources.  All requests and responses, positive and negative, must be documented in the claims file.

As required under 38 C.F.R. § 3.159(c)(2), the AOJ must make as many requests as are necessary to obtain the requested records, and may end such efforts only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  If the AOJ reaches such a conclusion or the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Ask the Veteran to provide release forms for records of private treatment from Dr. G. and Dr. P., and to identify the dates of any relevant treatment.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

4.  After completing development requested in numbers 2 and 3, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current bilateral foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then provide a diagnosis for any disability present at any time during the appeal period, from November 2010 to present, pertaining to the claim for a bilateral foot disability.

The examiner is advised that a June 2011 private treatment record includes an assessment of peripheral neuropathy, and the Veteran has described a loss of feeling on his feet.

For any diagnosis provided, state an opinion on the following:

(i)  Whether it is at least as likely as not (50 percent or greater probability) that the disability arose during active service or is otherwise related to any incident of service, to include claimed cold exposure. 

(ii) Whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by the Veteran's service-connected hypertension.  
(iii)  Whether it is at least as likely as not (50 percent or greater probability) that the disability was aggravated by the Veteran's service-connected hypertension.
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner must consider the Veteran's lay statements in making his or her conclusions.  

5.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

6.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for a bilateral foot disability in light of all additional evidence received.  Readjudicate the claim for a compensable disability rating for service-connected bilateral hearing loss if the Veteran has chosen not to withdraw this issue from the appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



